Citation Nr: 1743382	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-02 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to July 14, 2014, and in excess of 30 percent thereafter, for gastroesophageal reflux disease (GERD) with sliding hiatal hernia.

2.  Entitlement to an evaluation in excess of 10 percent prior to July 14, 2014, and in excess of 20 percent thereafter, for cervical somatic dysfunction.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1980 to August 2001.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In an April 2015 rating decision the RO increased the rating for cervical somatic dysfunction from 10 percent to 20 percent disabling, and for GERD from 10 percent to 30 percent disabling; each effective July 14, 2014.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claims for a higher disability ratings remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was previously before the Board in June 2016.  The appeal was remanded for additional development.  The requested development as to the Veteran's claim for an increased evaluation for his service-connected GERD was substantially complied with and the claim is ready for appellate review.  The requested development as to the claim for an increased evaluation for his somatic cervical dysfunction was also complied with, however, the Veteran's claims must be remanded for additional development.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to an increased rating for cervical somatic dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

For the entirety of the appeal period the Veteran's GERD with sliding hiatal hernia was productive of persistently recurrent epigastric distress, pyrosis, and regurgitation, accompanied by substernal arm, shoulder, and chest pain, productive of considerable impairment of health.


CONCLUSION OF LAW

1.  The criteria for an evaluation of 30 percent and no higher are met for the Veteran's GERD with a sliding hiatal hernia for the period prior to July 14, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code (Code) 7399-7346 (2016).

2.  The criteria for an evaluation in excess of 30 percent for the Veteran's GERD with a sliding hiatal hernia for the period after July 14, 2014 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Code 7399-7346 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the June 2016 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

I.  Legal Criteria 

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's GERD with sliding hiatal hernia is currently assigned a 10 percent rating prior to July 14, 2014 and a 30 percent rating thereafter under Codes 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.2.  Code 7399 refers to an unlisted disability of the digestive system.  Code 7346 pertains to hiatal hernia.  The Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2016).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under Code 7346.

Under Code 7346, the following ratings apply: a 60 percent rating is warranted for hiatal hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.; a 30 percent rating is warranted for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of a considerable impairment of health; and a 10 percent rating is warranted for hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity. 38 C.F.R. § 4.114, Code 7346.

II.  Period Prior to July 14, 2014

The Veteran filed a claim seeking an increased evaluation for his service-connected GERD in November 2008.  During the period of November 2008 to July 14, 2014, the Veteran's GERD was evaluated as 10 percent disabling under Code 7399-7346.  

During this period the Veteran received VA treatment for his service-connected GERD with sliding hiatal hernia.  An April 2009 VA treatment record noted that the Veteran had worsening reflux with increased gas as well as chest and back pain.  An October 2009 record noted he continued to have symptoms of GERD and was diagnosed with mild antral erosive gastritis.

A July 2010 treatment record noted the Veteran continued to have GERD symptoms despite taking medication for it.  In an August 2010 record he denied nausea, vomiting diarrhea, constipation, abdominal pain, dysphagia, melena, and hematochezia.  

Additionally, the Veteran was provided a December 2010 VA examination.  The Veteran reported constant gas which produced a sour taste in his mouth.  The Veteran also noted frequent abdominal pain, weekly regurgitation, nausea most days, and pyrosis with epigastric pain several days a week.  The Veteran reported he had reflux daily which would sometimes wake him up.  The Veteran denied dysphagia, hematemesis, and melena.  The Veteran reported a functional impact of being afraid to eat in public due to the embarrassment of his excess gas, hiding his abdominal pain at work so he could perform his duties, and being woken up occasionally by reflux.  

The Veteran was also treated at the Eisenhower Army Medical Center.  A June 2013 treatment record noted the Veteran had no pain with eating and no problems chewing or swallowing. 

The Veteran provided lay statements detailing the symptoms of his service-connected GERD with sliding hiatal hernia.  The Veteran submitted an October 2009 notice of disagreement in which he reported he was hospitalized for chest pains which were deemed related to his GERD.  The Veteran noted for the past eight years he has had recurrent epigastria distress with chest, arm, and shoulder pain.  Additionally, the Veteran submitted a January 2011 VA Form 9 in which he indicated he had recurrent epigastric distress with dysphagia, heartburn, regurgitation, and chest pain.  Lay persons are competent to attest to factual matters of which he has first-hand knowledge (e.g., the frequency of his GERD symptoms).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To this extent, the Board finds that the Veteran is competent to describe the symptoms of his GERD to include chest, arm, and shoulder pain, epigastric distress, dysphagia, heartburn, and regurgitation.  

After reviewing the evidence of record the Board finds the Veteran is entitled to a 30 percent rating, and no higher, for his service-connected GERD for the period prior to July 14, 2014.  A 30 percent evaluation is warranted for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of a considerable impairment of health.

The medical evidence of record indicates that during the period prior to July 14, 2014, the Veteran's GERD with sliding hiatal hernia manifested with persistently recurrent epigastric distress (See October 2009 Notice of Disagreement, December 2010 VA examination, and January 2011 VA Form 9), regurgitation (See December 2010 VA examination and January 2011 VA Form 9), and substernal arm and shoulder pain (See October 2009 Notice of Disagreement and December 2010 VA examination).  In addition, the Veteran reported chest pain which was found etiologically related to his GERD.  See June 2002 Eisenhower Army Medical Center treatment record and September 2002 private treatment record.  The Board notes while the rating code does not specifically reference chest pain the Board finds that the Veteran's reported chest pain analogous to the substernal arm and shoulder pain required by Code 7346.  

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent.  Under Code 7346 a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  The evidence of record does not show that the Veteran experienced material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

Specifically, during the December 2010 VA examination the Veteran denied hematemesis and melena.  There is evidence that the Veteran experienced pain a symptom associated with a 60 percent rating, however, there is no evidence that the Veteran's symptom resulted in a severe impairment of health.  As such, the Veteran is not entitled to a 60 percent evaluation.

Therefore, the Board finds the Veteran is entitled to a 30 percent evaluation, and no higher, for the period prior to July 14, 2014.  

III.  Period After July 14, 2014

In an April 2015 rating decision the Veteran was granted an increased evaluation of 30 percent effective July 14, 2014.  Thus, the Veteran is seeking a rating in excess of 30 percent for the period after July 14, 2014.  

The Veteran was most recently provided with a July 2014 VA examination.  The examiner noted diagnoses of GERD, hernia hiatal, and severe erosive gastritis.  The Veteran reported symptoms of infrequent episodes of epigastric distress, pyrosis, reflux, regurgitation, substernal pain, sleep disturbance that occurs four or more times a year and lasts less than one day and nausea which occurs four or more times a year and lasts less than one day.  The examiner noted the Veteran's service-connected GERD did not impact his ability to work. 

During this period the Veteran received treatment at the Eisenhower Army Medical Center.  A February 2015 treatment record noted the Veteran had gastrointestinal symptoms as a result of his GERD which he takes medication for.  A May 2015 treatment record noted the Veteran denied decreased appetite, nausea, vomiting, abdominal pain, diarrhea, and constipation.

In addition the Veteran received VA treatment during this period.  In an October 2015 treatment record the Veteran reported heartburn.  An April 2016 treatment record noted the Veteran was gaining weight.  The Veteran denied abdominal pain, nausea, vomiting, alteration in bowel habits, blood in stool, dysphagia, heartburn, indigestion, and jaundice.  The Veteran's GERD was noted to be controlled while he was on ranitidine and pantoprazole.  In a June 2016 record the Veteran denied nausea, vomiting, abdominal pain, bright red, blood per rectum, diarrhea, and constipation.  A September 2016 record noted the Veteran's abdomen was distended.

The Board finds that the Veteran's disability picture does not more nearly approximate the rating criteria for a 60 percent evaluation.  Under Code 7346 a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  The evidence of record does not show that the Veteran experienced material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

Specifically, an April 2016 VA treatment record noted the Veteran was gaining weight.  Additionally, the Veteran denied hematemesis, melena, and weight loss during his July 2014 VA examination.  In February 2015 and June 2016 treatment records the Veteran denied vomiting.  There is evidence that the Veteran experienced pain a symptom associated with a 60 percent rating, however, there is no evidence that the pain resulted in severe impairment of health. 

Additionally, the Board has taken into consideration that the Veteran has been taking medication throughout the appeal period to ameliorate the severity of his GERD with sliding hiatal hernia.  Such ameliorative effects cannot be directly taken into account when considering which disability rating to assign because the applicable diagnostic codes do not contemplate the effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  While the Veteran was taking medication to treat his service-connected GERD there is no evidence that without medication his GERD with sliding hiatal hernia would manifest with symptoms that would cause a severe impairment of health.  

As such, the Board finds the Veteran is not entitled to a rating in excess of 30 percent for the period after July 14, 2014.  

IV.  Extraschedular 

The evidence of record notes the Veteran repeatedly reported sleep impairment as a symptom of his service-connected GERD with sliding hiatal hernia.  The Board finds that sleep impairment is not encompassed by the rating criteria under Code 7346 but that an extraschedular rating is not warranted.  The evidence of record does not demonstrate marked interference with employment or frequent hospitalization as a result of the Veteran's GERD.  The evidence of record indicates that the Veteran was hospitalized once for chest pain related to GERD in September 2002, outside of the period on appeal.  Additionally, the December 2010 VA examiner noted the Veteran's service-connected GERD caused him embarrassment at work and that he sometimes covered up his abdominal pain, but did not suggest "marked interference" with his employment.  Additionally, the July 2014 VA examiner found the Veteran's service-connected GERD did not impact his employment.  Therefore, the schedular criteria are not inadequate, and an extraschedular rating for the Veteran's service-connected GERD with sliding hiatal hernia is not warranted.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008)


ORDER

For the period prior to July 14, 2014, an evaluation of 30 percent for the Veteran's GERD with sliding hiatal hernia is granted subject to the laws and regulations governing monetary awards. 

For the period after July 14, 2014, an evaluation in excess of 30 percent for the Veteran's GERD with sliding hiatal hernia is denied.  

REMAND

The Veteran is seeking entitlement to an evaluation in excess of 10 percent prior to July 14, 2014, and in excess of 20 percent thereafter, for cervical somatic dysfunction.

The Veteran was most recently provided with a July 2014 VA examination, during which the examiner noted the Veteran's cervical spine range of motion was abnormal.  

38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's most recent VA examination in July 2014 included range of motion testing for the cervical spine.  However, it does not appear that testing was performed for pain for both active and passive motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  Thus the claims must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59.  
 
Moreover, it appears the Veteran continues to receive VA treatment.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudications during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  After the completion of the above schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical somatic dysfunction.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the cervical somatic dysfunction.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

The examiner should specifically test the cervical spine range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

3.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


